Citation Nr: 1624117	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  07-27 859A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine.

2. Entitlement to a rating in excess of 10 percent for chondromalacia with medial meniscus tear of the left knee.

3. Entitlement to a rating in excess of 10 percent for chondromalacia with medial meniscus tear of the right knee.

4. Entitlement to an increased rating for radiculopathy of the left lower extremity, presently rated as 10 percent disabling prior to March 18, 2014; as 20 percent disabling from March 18, 2014, to September 10, 2015; and as 40 percent disabling thereafter.  

5. Entitlement to an increased rating for radiculopathy of the right lower extremity, presently rated as 10 percent disabling prior to March 18, 2014; as 20 percent disabling from March 18, 2014, to September 10, 2015; and as 40 percent disabling thereafter.  

6. Entitlement to a compensable rating for hearing loss.

7. Entitlement to service connection for diabetes mellitus.

8. Entitlement to service connection for peripheral neuropathy of the upper extremities.

9. Entitlement to service connection for depression (claimed as a mental disorder).

10. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities, prior to March 18, 2014.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to October 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2005, May 2007, and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of entitlement to an increased rating for radiculopathy of the left and right lower extremities was previously before the Board in April 2012, at which time the Board exclusively dealt with an increased rating in excess of 10 percent.  In February 2016, the RO issued a supplemental statement of the case (SSOC) and rating decision which granted a 20 percent disability rating for those conditions, effective March 18, 2014 and a 40 percent disability rating for those conditions effective September 10, 2015.  Accordingly, the Board has recharacterized those issues above to include the increased ratings as granted by the RO.

In April 2012 the Board also addressed the issue of entitlement to TDIU.  In the February 2016 SSOC and rating decision, the RO granted a TDIU effective March 18, 2014.  As this does not constitute a total grant of the issue on appeal, the Board has recharacterized the issue above as entitlement to TDIU prior to March 18, 2014.  


FINDING OF FACT

On April 22, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted a statement on April 22, 2016, which clearly stated that he wished to withdraw all remaining issues on appeal as he is satisfied with the most recent VA decision.  Accordingly, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Thus, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


